                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                   UNITED STATES DISTRICT COURT
                                       9                  CENTRAL DISTRICT OF CALIFORNIA
                                      10

                                      11   RYAN STANTON, M.D.; RYAN         CASE NO. 2:18-cv-08937-CJC (SSx)
Gordon Rees Scully Mansukhani, LLP




                                           STANTON, M.D., INC.; MODERN      Judge: Hon. Cormac J. Carney
  633 West Fifth Street, 52nd Floor




                                      12   INSTITUTE OF SURGERY, INC.;      Related to: 2:18-cv-08345-CJC (SSx)
                                           MICHAEL CHURUKIAN, M.D.;
      Los Angeles, CA 90071




                                      13   CAMDEN SURGERY CENTER;           Discovery Document: Referred to
                                           SHAHROKA DAYYANI, O.D.,          Magistrate Judge Suzanne H. Segal
                                      14
                                                              Plaintiffs,   QUALIFIED PROTECTIVE
                                      15                                    ORDER
                                                  vs.
                                      16
                                           AETNA LIFE & CASUALTY
                                      17   (BERMUDA) LTD., and DOES 1
                                           through 20, inclusive,
                                      18
                                                              Defendants.
                                      19
                                           x)s)
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                           -1-
                                                         [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
                                       2   Insurance Portability and Accountability Act of 1996, and for good cause, the
                                       3   Court issues this Qualified Protective Order (the “Order”).             Unless modified
                                       4   pursuant to the terms contained in this Order, this Order shall remain in effect
                                       5   through the conclusion of this litigation.
                                       6                             GOOD CAUSE STATEMENT
                                       7         The parties acknowledge that information produced in discovery, regardless
                                       8   of its designation under this Order, may contain personal and health information
                                       9   (see, e.g., Section 2 infra) subject to the protections of, inter alia, the Health
                                      10   Insurance Portability and Accountability Act of 1996 (“HIPAA”), the applicable
                                      11   requirements of the Standards for Privacy of Individually Identifiable Health
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Information and its implementing regulations issued by the U.S. Department of
      Los Angeles, CA 90071




                                      13   Health and Human Services (45 C.F.R. Parts 160-64; HIPAA Privacy
                                      14   Regulations), and California Civil Code §§ 56 et seq., and 1798.82 et seq.
                                      15   (collectively, “Privacy Laws”), which protect the confidentiality of individually
                                      16   identifiable personal and health information. Discovery may also involve trade
                                      17   secrets, customer and pricing lists and other valuable research, development,
                                      18   commercial, financial, technical and/or proprietary information for which special
                                      19   protection from public disclosure and from use for any purpose other than
                                      20   prosecution of this action is warranted (see, e.g., Section 4 infra).
                                      21         Accordingly, to expedite the flow of information, to facilitate the prompt
                                      22   resolution of disputes over confidentiality of discovery materials, to adequately
                                      23   protect information the parties are entitled or required to keep confidential, to
                                      24   ensure that the parties are permitted reasonable necessary uses of such material in
                                      25   preparation for and in the conduct of trial, to address their handling at the end of
                                      26   the litigation, and to serve the ends of justice, a protective order for such
                                      27   information is justified in this matter. It is the intent of the parties that information
                                      28   will not be designated as confidential for tactical reasons and that nothing be so

                                                                                 -2-
                                                               [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   designated without a good faith belief that it has been maintained in a confidential,
                                       2   non-public manner, and there is good cause why it should not be part of the public
                                       3   record of this case.
                                       4         IT IS THEREFORE ORDERED THAT:
                                       5         1.     Scope of Protection
                                       6         This Order shall govern any record of information produced in this action
                                       7   and designated pursuant to this Order, including all designated deposition
                                       8   testimony, all designated testimony taken at a hearing or other proceeding, all
                                       9   designated deposition exhibits, interrogatory answers, admissions, documents and
                                      10   other discovery materials, whether produced informally or in response to
                                      11   interrogatories, requests for admissions, requests for production of documents or
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   other formal methods of discovery.
      Los Angeles, CA 90071




                                      13         This Order shall also govern any designated record of information produced
                                      14   in this action pursuant to required disclosures under any federal procedural rule or
                                      15   local rule of the Court and any supplementary disclosures thereto.
                                      16         This Order shall apply to the parties and to any nonparty from whom
                                      17   discovery may be sought who desires the protection of this Order.
                                      18         2.     Definitions
                                      19         The term Confidential Information shall mean confidential or proprietary
                                      20   technical, scientific, financial, business, health, or medical information designated
                                      21   as “CONFIDENTIAL” by the producing party.
                                      22         The term Confidential Health Information shall constitute a subset of
                                      23   Confidential Information, and shall be designated as “CONFIDENTIAL” and
                                      24   subject to all other terms and conditions governing the treatment of Confidential
                                      25   Information. Confidential Health Information shall mean information supplied in
                                      26   any form, or any portion thereof, that identifies an individual or subscriber in any
                                      27   manner and relates to the past, present, or future care, services, or supplies relating
                                      28   to the physical or mental health or condition of such individual or subscriber, the

                                                                                -3-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   provision of health care to such individual or subscriber, or the past, present, or
                                       2   future payment for the provision of health care to such individual or subscriber.
                                       3   Confidential Health Information shall include, but is not limited to, claim data,
                                       4   claim forms, grievances, appeals, or other documents or records that contain any
                                       5   patient health information required to be kept confidential under any state or
                                       6   federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to
                                       7   HIPPA (see 45 C.F.R. §§ 164.501 & 160.103), and the following subscriber,
                                       8   patient, or member identifiers:
                                       9         a.     names;
                                      10         b.     all geographic subdivisions smaller than a State, including street
                                      11                address, city, county, precinct, and zip code;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         c.     all elements of dates (except year) for dates directly related to an
      Los Angeles, CA 90071




                                      13                individual, including birth date, admission date, discharge date, age,
                                      14                and date of death;
                                      15         d.     telephone numbers;
                                      16         e.     fax numbers;
                                      17         f.     electronic mail addresses;
                                      18         g.     social security numbers;
                                      19         h.     medical record numbers;
                                      20         i.     health plan beneficiary numbers;
                                      21         j.     account numbers;
                                      22         k.     certificate/license numbers;
                                      23         l.     vehicle identifiers and serial numbers, including license plate
                                      24                numbers;
                                      25         m.     device identifiers and serial numbers;
                                      26         n.     web universal resource locators (“URLs”);
                                      27         o.     internet protocol (“IP”) address numbers;
                                      28         p.     biometric identifiers, including finger and voice prints;

                                                                                -4-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1         q.     full face photographic images and any comparable images; and/or
                                       2         r.     any other unique identifying number, characteristic, or code.
                                       3         The term “Highly Confidential Health Information” shall mean highly
                                       4   sensitive health information that is afforded stronger protections under state and/or
                                       5   federal law than protections under HIPAA, including, but not limited to, genomic
                                       6   information, HIV-related information, information generated by a federally
                                       7   protected alcohol or substance abuse treatment program regulated under 42 C.F.R
                                       8   Part 2, mental health treatment information, information relating to abortion or
                                       9   reproductive healthcare services or other personal healthcare information. This
                                      10   information may be designated as “CONFIDENTIAL” by the producing party.
                                      11   Without limiting the foregoing, Highly Confidential Information shall constitute a
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   subset of Confidential Information and therefore shall be subject to all other terms
      Los Angeles, CA 90071




                                      13   and conditions governing the treatment of Confidential Information, regardless of
                                      14   whether it is labeled “CONFIDENTIAL” by the producing Party, and the Parties
                                      15   are expressly authorized and Ordered to produce such information to the extent it is
                                      16   relevant and discoverable. This order shall not be construed to preclude or waive
                                      17   any parties’ written discovery objections to production of such information under
                                      18   the Federal Rules of Civil Procedure.
                                      19         The term “Technical Advisor” shall refer to any person who is not a party to
                                      20   this action or not presently employed by the receiving party or a company affiliated
                                      21   through common ownership, who has been designated by the receiving party to
                                      22   receive another party’s Confidential Information, including Confidential Health
                                      23   Information. Each party’s Technical Advisors shall be limited to such person as, in
                                      24   the judgment of that party’s counsel, are reasonably necessary for development and
                                      25   presentation of that party’s case.      These persons include outside experts or
                                      26   consultants retained to provide technical or other expert services such as expert
                                      27   testimony or otherwise assist in trial preparation.
                                      28

                                                                                -5-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1         3.     Designation of Information
                                       2         Documents and things produced or furnished during the course of this action
                                       3   shall be designated as containing Confidential Information, including Confidential
                                       4   Health Information, by placing on each page, each document (whether in paper or
                                       5   electronic form), or each thing a legend substantially as follows:
                                       6                                    CONFIDENTIAL
                                       7         A party may designate information disclosed at a deposition as Confidential
                                       8   Information by either (i) making a statement to that effect on the record in the
                                       9   course of the deposition or, (ii) by sending a letter to all counsel within the time
                                      10   permitted for the review and signing of the deposition by the witness.
                                      11         A producing party shall designate its discovery responses, responses to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   requests for admission, briefs, memoranda and all other papers sent to the court or
      Los Angeles, CA 90071




                                      13   to opposing counsel as containing Confidential Information when such papers are
                                      14   served or sent.
                                      15         A party shall designate information disclosed at a hearing or trial as
                                      16   Confidential Information by requesting the court, at the time the information is
                                      17   proffered or adduced, to receive the information only in the presence of those
                                      18   persons designated to receive such information and court personnel, and to
                                      19   designate the transcript appropriately.
                                      20         The parties will use reasonable care to avoid designating any documents or
                                      21   information as Confidential Information that is not entitled to such designation or
                                      22   which is generally available to the public.      Where feasible, the parties shall
                                      23   designate only that part of a document or deposition that is Confidential
                                      24   Information, rather than the entire document or deposition.
                                      25         4.     Attorneys’ Eyes Only
                                      26         This case may involve information that is of the most sensitive nature, which
                                      27   would reveal significant technical or business advantages of the producing or
                                      28   designating party or of a non-party, and which includes as a major portion subject

                                                                                -6-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   matter which is believed to be unknown to the opposing party or parties, or any of
                                       2   the employees of the corporate parties. This information may be designated as
                                       3   “ATTORNEYS’ EYES ONLY” and thus subject to all other terms and conditions
                                       4   governing the treatment of Confidential Information and additional restrictions in
                                       5   paragraph 6.
                                       6         5.       Disclosure and Use of Confidential Information
                                       7         Information that has been designated Confidential shall be disclosed by the
                                       8   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
                                       9   such information received from the disclosing party in confidence, shall use the
                                      10   information only for purposes of this action and for no other action, shall not use it
                                      11   for any business or other commercial purpose, and shall not disclose it to any
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   person, except as hereinafter provided. All information that has been designated
      Los Angeles, CA 90071




                                      13   Confidential shall be carefully maintained so as to preclude access by persons who
                                      14   are not qualified to receive such information under the terms of this Order.
                                      15         In the event that any receiving party’s briefs, memoranda, discovery
                                      16   requests, requests for admission or other papers of any kind which are served or
                                      17   filed shall include another party’s Confidential Information, the papers shall be
                                      18   appropriately designated and shall be treated accordingly.
                                      19         All documents, including copies or reproductions, excerpts, summaries,
                                      20   attorney notes, abstracts, or other documents or media that contain or incorporate
                                      21   another party’s Confidential Information shall be handled as if they were
                                      22   designated pursuant to paragraph 3.
                                      23         If Confidential Information is included in any documents, papers or
                                      24   transcripts filed with the Court, the filing party must comply with the procedures
                                      25   for filing documents under seal set forth in Local Rules 79-5, 79-6, and 79-7.
                                      26         If any party or nonparty bound by this Order intends to disclose, discuss, or
                                      27   otherwise refer to any Confidential Information in open court at any hearing or
                                      28   trial, that person must notify the Court and all other parties to this action of its

                                                                                 -7-
                                                               [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   intention to do so, and must not disclose, discuss, or otherwise refer to the
                                       2   Confidential Information until permitted by the Court.
                                       3         6.    Disclosure and Use of Attorneys’ Eyes Only Information
                                       4          a.   Notwithstanding paragraph 5, all Confidential Information designated
                                       5               as ATTORNEYS’ EYES ONLY produced or disclosed by the Parties
                                       6               shall be subject to the following additional restrictions: Confidential
                                       7               Information designated as ATTORNEYS’ EYES ONLY shall be
                                       8               disclosed only to the “Qualified Recipients” listed in subparagraphs
                                       9               7(a), (d), (e), (h), and (i) below, unless otherwise agreed or ordered.
                                      10          b.   For the purposes of subparagraph 7(a), ATTORNEYS’ EYES ONLY
                                      11               Material may not be shown to any member or employee of any law
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12               firm or other entity or individual who has been, is currently, or will be
      Los Angeles, CA 90071




                                      13               in the foreseeable future involved in the negotiation of contracts on
                                      14               behalf of any of the Parties to this Agreement, unless the person
                                      15               authored the document or is identified on the face of the document as
                                      16               a previous recipient.
                                      17          c.   Additionally, ATTORNEYS’ EYES ONLY Material may be shown
                                      18               to persons under subparagraph 6(c) if the witness is an employee of
                                      19               the party who produced the information designated as “Highly
                                      20               Confidential – Attorneys’ Eyes Only”, if the witness is identified on
                                      21               the face of the document as a previous recipient, or if the party who
                                      22               produced the information as “Highly Confidential – Attorneys’ Eyes
                                      23               Only” consents before such designated information is disclosed to the
                                      24               witness.
                                      25         7.    Qualified Recipients
                                      26         For purposes of this Order, the term Qualified Recipient means
                                      27         a.    Outside counsel of record for any party in this action, as well as
                                      28               employees of such counsel (excluding experts and investigators)

                                                                               -8-
                                                             [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1        assigned to and necessary to assist such counsel in the preparation and
                                       2        trial of this action;
                                       3   b.   Representatives, officers, or employees of a party as necessary to
                                       4        assist outside counsel in the preparation and trial of this action;
                                       5   c.   Witnesses who testify by deposition or at trial who, if not a
                                       6        representative, officer, or employee of a party, shall be advised about
                                       7        the terms of this Order and that such Order is applicable to them in
                                       8        connection with their testimony and do not retain copies of
                                       9        Confidential Information;
                                      10   d.   Persons who were authors or recipients of the Confidential
                                      11        Information or previously had legal access to Confidential
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12        Information;
      Los Angeles, CA 90071




                                      13   e.   Technical Advisors, expert witnesses, or consultants engaged by a
                                      14        party to assist with the preparation and trial of this action provided
                                      15        such expert or consultant agrees in writing, in the form attached at
                                      16        Appendix A, to be bound by the terms of this Order;
                                      17   f.   Any designated arbitrator or mediator who is assigned to hear this
                                      18        matter, or who has been selected by the parties, and his or her staff,
                                      19        provided that such individuals agree in writing, in the form attached at
                                      20        Appendix A, to be bound by the terms of this Order;
                                      21   g.   Stenographers and videographers engaged to transcribe or record
                                      22        depositions conducted in this action provided that such individuals
                                      23        agree in writing, in the form attached at Appendix A, to be bound by
                                      24        the terms of this Order; and
                                      25   h.   The Court and its support personnel; and
                                      26   i.   The jury, if any, in the trial of this case.
                                      27   8.   Nonparties
                                      28   Any nonparty who produces documents or other information in response to

                                                                        -9-
                                                      [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   discovery requests or subpoenas in this litigation shall be entitled to the benefits
                                       2   and protections of this Order and shall be entitled to seek additional protections as
                                       3   permitted by law.
                                       4         The parties agree that they will treat Confidential Information produced by
                                       5   nonparties according to the terms of this Order.
                                       6         Nonparties may challenge the confidentiality of Confidential Information by
                                       7   filing a motion to intervene and a motion to de-designate.
                                       8         9.     Inadvertent Failure to Designate
                                       9         The inadvertent, unintentional, or in camera disclosure of Confidential
                                      10   Information shall not be deemed a waiver in whole or in part of any party’s claims
                                      11   of confidentiality. In the event that a producing party inadvertently fails to
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   designate any of its information pursuant to paragraph 3, it may later designate by
      Los Angeles, CA 90071




                                      13   notifying the receiving parties in writing.        The receiving parties shall take
                                      14   reasonable steps to see that the information is thereafter treated in accordance with
                                      15   the designation.
                                      16         It shall be understood however, that no person or party shall incur any
                                      17   liability hereunder with respect to disclosure that occurred prior to receipt of
                                      18   written notice of a belated designation.
                                      19         10.    Inadvertent Disclosure
                                      20         In the event of an inadvertent disclosure of another party’s Confidential
                                      21   Information to a non-Qualified Recipient, the party making the inadvertent
                                      22   disclosure shall promptly upon learning of the disclosure: (i) notify the person to
                                      23   whom the disclosure was made that it contains Confidential Information subject to
                                      24   this Order; (ii) make all reasonable efforts to preclude dissemination or use of the
                                      25   Confidential Information by the person to whom disclosure was inadvertently
                                      26   made including, but not limited to, obtaining all copies of such materials from the
                                      27   non-Qualified Recipient; and (iii) notify the producing party of the identity of the
                                      28   person to whom the disclosure was made, the circumstances surrounding the

                                                                                -10-
                                                               [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   disclosure, and the steps taken to ensure against the dissemination or use of the
                                       2   information.
                                       3         Where a party has inadvertently produced a document which that party later
                                       4   claims should not have been produced because of privilege, that party may at any
                                       5   time require the return of any such document. A request for the return of any such
                                       6   document shall identify the document by Bates number and the basis for asserting
                                       7   that the specific document (or portions thereof) is subject to the attorney-client
                                       8   privilege, the work product doctrine, or any other applicable privilege or immunity
                                       9   from discovery, the basis for asserting that the production was inadvertent, and the
                                      10   date of discovery that there had been an inadvertent production. The inadvertent
                                      11   production of any document which a party later claims should not have been
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   produced because of a privilege will not be deemed to be a waiver of any privilege
      Los Angeles, CA 90071




                                      13   to which that party would have been entitled had the privileged document not
                                      14   inadvertently been produced. If a party requests the return, pursuant to this
                                      15   paragraph, of any such document from another party, the party to whom the
                                      16   request is made shall within thirty (30) days return to the producing party all copies
                                      17   of the document within its possession, custody, or control, including all copies in
                                      18   the possession of experts, consultants, or others to whom the document was
                                      19   provided. In the event that only portions of the document contain privileged subject
                                      20   matter, the producing party shall substitute a redacted version of the document at
                                      21   the time of making the request for the return of the privileged document.
                                      22         11.      Challenge to Designation
                                      23         Any challenge to the designation or disclosure of Confidential Information
                                      24   must occur by the discovery motion cutoff set forth in the Court’s Scheduling
                                      25   Order.
                                      26         At any time after the delivery of Confidential Information, counsel for the
                                      27   party receiving the Confidential Information may challenge the designation of all
                                      28   or any portion thereof by providing written notice thereof (the “Designation

                                                                                -11-
                                                               [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   Objections”) to counsel for the party disclosing or producing the Confidential
                                       2   Information (the “Designating Party”). The Designation Objections must specify
                                       3   the particular documents, testimony or information to which each challenge
                                       4   pertains, and the specific reasons and support for such challenge.
                                       5         If the parties do not reach a resolution within two (2) weeks from receipt of
                                       6   the Designation Objections (through, for example, the use of alternate documents,
                                       7   testimony, or information, redaction of the items, or de-designation of the items),
                                       8   the Designating Party shall have thirty (30) days from the end of that period to seek
                                       9   Court intervention by initiating the Joint Stipulation procedure set forth in Local
                                      10   Rule 37. If the Designating Party fails to timely initiate the Joint Stipulation
                                      11   procedure, then such documents, testimony or information shall be de-designated
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   in accordance with the Designation Objections applicable to such material.
      Los Angeles, CA 90071




                                      13         The Designating Party shall be deemed the “moving party” for purposes of
                                      14   compliance with Local Rule 37. The Designating Party shall have the burden on
                                      15   any such motion of establishing the applicability of its confidentiality designation.
                                      16   If the parties wish to file the Joint Stipulation required by Local Rule 37 under
                                      17   seal, the parties may file a stipulation to that effect, or the Designating Party may
                                      18   file an ex parte application making the appropriate request. The parties must set
                                      19   forth good cause in the stipulation or ex parte application as to why the Joint
                                      20   Stipulation or portions thereof should be filed under seal. In the event that any
                                      21   Designation Objection is not addressed by the Designating Party in the Joint
                                      22   Stipulation, then such documents, testimony or information shall be de-designated
                                      23   in accordance with the Designation Objection applicable to such material.
                                      24         Confidential Information is entitled to confidential treatment pursuant to the
                                      25   terms of this Order until and unless the parties formally agree in writing to the
                                      26   contrary, a party fails to timely invoke the Joint Stipulation procedure, or a
                                      27   contrary determination is made by the Court as to whether all or a portion of
                                      28   designated Confidential Information is entitled to confidential treatment.

                                                                               -12-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1         12.    Duration
                                       2         Once a case proceeds to trial, all of the information that was previously
                                       3   designated as Confidential Information and/or kept and maintained pursuant to the
                                       4   terms of this protective order becomes public and will be presumptively available
                                       5   to all members of the public, including the press, unless compelling reasons
                                       6   supported by specific factual findings to proceed otherwise are made to the District
                                       7   Judge in advance of the trial. See, e.g., Hagestad v. Tragesser, 49 F.3d 1430, 1434
                                       8   (9th Cir. 1995); San Jose Mercury News, Inc. v. U.S. District Court – Northern
                                       9   District, 187 F.3d 1096, 1102 (9th Cir. 1999); Kamakana v. City and County of
                                      10   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
                                      11   showing for sealing documents produced in discovery and attached to non-
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   dispositive motions from “compelling reasons” standard when merits-related
      Los Angeles, CA 90071




                                      13   documents are part of the judicial record).        Accordingly, the terms of this
                                      14   protective order do not extend beyond the commencement of trial.
                                      15         13. Conclusion of Action
                                      16         Within sixty (60) days of final termination of this action, including through
                                      17   all appeals, or sooner if so ordered by the Court, each party or other person subject
                                      18   to the terms hereof shall be under an obligation to destroy or return to the
                                      19   producing party all materials and documents containing Confidential Information
                                      20   and to certify to the producing party such destruction or return, except that counsel
                                      21   for each party may maintain in its files, in continuing compliance with the terms of
                                      22   this Order, all attorney work product, all attorney-client communications, one copy
                                      23   of each set of discovery requests and corresponding responses, one copy of each
                                      24   pleading filed with the Court, and one copy of each deposition transcript together
                                      25   with the exhibits marked at the deposition.
                                      26         Return or destruction of designated materials shall not relieve the parties or
                                      27   persons subject to the terms of this Order from any of the continuing obligations
                                      28   imposed upon them by this Order.

                                                                               -13-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1            14. Jurisdiction to Enforce Protective Order
                                       2            After the termination of this action, the Court will continue to have
                                       3   jurisdiction to enforce this Order.
                                       4            15. Modification of Protective Order
                                       5            This Order is without prejudice to the right of any person or entity to seek a
                                       6   modification of this Order at any time either through stipulation or Order of the
                                       7   Court.
                                       8            16. Confidentiality of Party’s Own Documents
                                       9            Nothing herein shall affect the right of the Designating Party to disclose to
                                      10   its officers, directors, employees, attorneys, consultants or experts, or to any other
                                      11   person, its own information. Such disclosure shall not waive the protections of this
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Protective Order and shall not entitle other parties or their attorneys to disclose
      Los Angeles, CA 90071




                                      13   such information in violation of it, unless by such disclosure of the Designating
                                      14   Party the information becomes public knowledge. Similarly, the Protective Order
                                      15   shall not preclude a party from showing its own information, including its own
                                      16   information that is filed under seal by a party, to its officers, directors, employees,
                                      17   attorneys, consultants or experts, or to any other person.
                                      18            17. Compulsory Disclosure to Third Parties
                                      19            If any receiving party is subpoenaed in another action or proceeding or
                                      20   served with a document or testimony demand or a court order, and such subpoena
                                      21   or demand or court order seeks Confidential Information, including Confidential
                                      22   Health Information of a producing party, the receiving party shall give prompt
                                      23   written notice to counsel for the producing party to allow the producing party an
                                      24   opportunity to oppose such subpoena or demand or court order prior to the
                                      25   deadline for complying with the subpoena or demand or court order. The notice
                                      26   shall identify the Confidential Information sought, the date set for the production
                                      27   of such subpoenaed information and, unless prohibited by applicable law, a copy
                                      28   of the subpoena or other compulsory process so that the Designating Party may

                                                                                 -14-
                                                                [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   take such action as it deems fit to control dissemination of the Confidential
                                       2   Information. If an application for a protective order is made promptly and before
                                       3   the date for production, the party shall not produce such Confidential Information
                                       4   prior to receiving the court order or the consent of the Designating Party.
                                       5         In the event that Confidential Information is produced to a non-party to this
                                       6   Order, the producing party shall provide the non-party with a copy of this Order,
                                       7   prior to producing the Confidential Information, and require that the non-party sign
                                       8   the form attached at Appendix A, acknowledging his or her agreement to be bound
                                       9   by the terms of this Order; and that material shall still be treated as Confidential
                                      10   Information by the parties to this Order. No compulsory disclosure to third parties
                                      11   of information or material exchanged under this Order shall be deemed a waiver of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   any claim of confidentiality, except as expressly found by a court or judicial
      Los Angeles, CA 90071




                                      13   authority of competent jurisdiction.
                                      14         18. Binding Effect
                                      15         This Order shall be binding upon the parties and their attorneys, successors,
                                      16   executors, personal representatives, administrators, heirs, legal representatives,
                                      17   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
                                      18   other persons or organizations over which they have control.
                                      19         IT IS SO ORDERED.
                                      20

                                      21
                                                   4/10/19
                                           DATED:_________________                           /s/ Suzanne H. Segal
                                      22                                                 HON. SUZANNE H. SEGAL
                                                                                         United States Magistrate Judge
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                               -15-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7
                                                                  UNITED STATES DISTRICT COURT
                                       8
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                       9

                                      10   RYAN STANTON, M.D.; RYAN               CASE NO. 2:18-cv-08937-CJC (SSx)
                                      11
                                           STANTON, M.D., INC.; MODERN            Judge: Hon. Cormac J. Carney
                                           INSTITUTE OF SURGERY, INC.;            Related to: 2:18-cv-08345-CJC (SSx)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12
                                           MICHAEL CHURUKIAN, M.D.;
                                           CAMDEN SURGERY CENTER;
      Los Angeles, CA 90071




                                      13
                                           SHAHROKA DAYYANI, O.D,                 APPENDIX A – PROTECTIVE
                                                                                  ORDER UNDERTAKING
                                      14
                                                                    Plaintiffs,

                                      15
                                                 vs.

                                      16
                                           AETNA LIFE & CASUALTY
                                           (BERMUDA) LTD., and DOES 1
                                      17
                                           through 20, Inclusive

                                      18
                                                                    Defendants.

                                      19

                                      20         I,                                           , declare that:
                                      21         1.    My address is                                                    . My
                                      22   current employer is                                                   . My current
                                      23   occupation is                                                    .
                                      24         2.    I have received a copy of the Qualified Protective Order in this action.
                                      25   I have carefully read and understand the provisions of the Qualified Protective
                                      26   Order.
                                      27         3.    I will comply with all of the provisions of the Qualified Protective
                                      28   Order and agree to be bound by the Qualified Protective Order. I will hold in
                                                                              -16-
                                                             [PROPOSED] QUALIFIED PROTECTIVE ORDER
                                       1   confidence, will not disclose to anyone not qualified under the Qualified Protective
                                       2   Order, and will use only for purposes of this action any Confidential Information
                                       3   or information designated as “Confidential” that is disclosed to me.
                                       4         4.     Promptly upon termination of the relevant action, I will either return
                                       5   in full to the outside counsel for the party by whom I am employed or completely
                                       6   destroy all documents and things designated as “Confidential” that came into my
                                       7   possession, and all documents and things that I have prepared relating thereto.
                                       8         5.     I understand that the obligations of this undertaking and the provisions
                                       9   of the Qualified Protective Order continue past the termination of the action.
                                      10         6.     I hereby submit to the jurisdiction of this Court for the purpose of
                                      11   enforcement of the Qualified Protective Order in this action.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         I declare under penalty of perjury that the foregoing is true and correct.
      Los Angeles, CA 90071




                                      13

                                      14                                   Signature
                                      15                                   Date
                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                               -17-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
